IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JESSE JAMES LAMAR RICKS,             NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D13-4110
                                              1D13-4111
STATE OF FLORIDA,                             1D13-4114
                                              (Consolidated)
     Appellee.
_____________________________/

Opinion filed February 3, 2015.

An appeal from the Circuit Court for Bradford County.
David A. Glant, Judge.

Nancy A. Daniels, Public Defender, Joel Arnold, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Heather Flanagan Ross and Lauren Brudnicki,
Assistant Public Defenders, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, ROWE, and OSTERHAUS, JJ., CONCUR.